Citation Nr: 1514657	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  12-00 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired mental disorder to include as secondary to a head injury.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel

INTRODUCTION

The Veteran had active service from January 1977 to October 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran's claim of service connection was previously denied by the RO in August 2003.  Since that time, service personnel records (SPRs) were associated with the claims file in March 2011.  The SPRs appear to be relevant official service department records that existed and had not been associated with the claims file when VA previously decided the claim in August 2003.  As such, the Veteran's original claim will be reconsidered.  See 38 C.F.R. § 3.156(c) (2014).  Because the matter is being remanded, the Board may take jurisdiction over the original claim without prejudice to the Veteran.  See Hickson v. Shinseki, 23 Vet. App. 394, 399-400 (2010).

The Veteran testified before the undersigned in a videoconference hearing from the RO in January 2015.  A transcript of the hearing has been associated with the claims file.  

In March 2015, which was following the last adjudication of the case by the AOJ, the Veteran submitted additional pertinent evidence in support of his appeal.  Because he waived initial RO jurisdiction of this evidence, it is subject to initial consideration in this appeal.  See 38 C.F.R. §§ 20.800; 20.1304.

In his March 2015 submission, the Veteran included a letter directed to a representative of a different service organization from the one that now represents him.  It does not appear that any further clarification is needed as to his choice of representative, however, as this letter is directed to a specific individual rather than the service organization as a whole.  Because the individual identified in the letter is the same person who represented him at the January 2015 Board hearing, there appears to be no conflict as to his choice of representative.  
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

This appeal must be remanded for the following reasons.  

(1) In-Service Mental Health Records

It appears that the Veteran may have undergone a psychiatric consultation during service.  He informed a Social Security examiner in September 1996 that this consultation happened after he "keeled over" during service in 1979.  At present, the available service treatment records (STRs) do not reflect a mental health evaluation.  However, it does not appear that a separate request for mental health records has been made. 

In this regard, the Board is mindful that that Veterans Benefits Administration Adjudication Procedure Manual (M21-1MR), Part III, Section iii, Chapter 2, A (1)(a), advises that service treatment records do not include records of mental health treatment.  Those records, like records of hospitalization in service, are filed separately from service treatment records.  See M21-1MR Part IV.ii.1.D.14a.   For this reason a separate request for mental hygiene or mental health outpatient treatment records must be made.

Accordingly here, the Board finds that further efforts must be made to ensure that all available STRs have been obtained.  

(2) VA Medical Records 

Extensive records from VA have already been obtained.  However, it appears that further VA mental health records may still remain outstanding.  

Most noticeably, the claims file currently includes parts of hospitalization records from 1993.  These are incomplete.  Likewise, a VA psychologist wrote in March 2005 that the Veteran underwent personality testing "several years ago."  However, that testing is not currently in the claims file.  Furthermore, the Veteran testified at his Board hearing that he first went to VA for treatment in Philadelphia in 1984.  Board Hr'g Tr. 11.  Currently, the available records begin only in 1993, and they are from Fayetteville.  Finally, the Veteran submitted a VA progress note from January 2015 indicating that he had been going there "regularly" since 2007.  Currently, the claims file contains VA treatment records through June 2009.    

Because these statements give rise to a reasonable belief that there are missing VA treatment records, it is imperative that all efforts be made to obtain the Veteran's complete VA treatment records, if they exist.  

(3) Social Security Records

The Veteran has been twice approved for disability benefits from the Social Security Administration, and those Social Security records should be obtained.  

First, a February 2002 VA mental health intake report records the Veteran's report that he was "disability from the state 1992 thru 1997."  Although this indicates benefits from "the state," it is most likely that this award was actually Social Security disability benefits.   Notably, the claims file currently includes pages from a "Disability Determination Evaluation" conducted by the North Carolina Disability Determination Services in September 1996.  According to this agency's current website, it "adjudicates the claims of persons filing for disability benefits with the Social Security Administration."  See http://dds.its.state.nc.us/pro/default.asp (last visited March 2015).  Accordingly, there is little doubt that the disability benefits were from SSA.  

A more recent submission contains a decision made by an SSA Administrative Law Judge in November 2002 awarding Social Security disability benefits beginning from January 1997.  

As it appears those records are potentially relevant, all records from the Social Security Administration should be obtained.  

(4) Private Treatment Records

Remand is also necessary to give the Veteran the opportunity to obtain private treatment records indicated as relevant, or request VA to obtain them on his behalf.  More specifically, VA and private treatment records refer to various relevant treatment after service.  For instance, the September 1996 Social Security evaluation refers to treatment for substance use at Wayne Memorial Hospital and follow-up at the Goldsboro Mental Health Department.  Similarly a VA treatment record from January 2001 reports that he "[h]ad also seen a psychiatrist in Goldsboro for a while."

(5) VA Examination

The Veteran maintains that his current mental health condition is a result of a head injury during service.  At present, the claims file contains the opinions of several VA doctors, which would indicate that such a relationship is unlikely.  However, in light of the missing records, it is not currently clear that those doctors based their opinions on a complete and accurate factual foundation.  Moreover, none of these opinions address a different nexus question, which is reasonably raised. 

More specifically, a VA psychologist in March 2005 indicated that the Veteran's mental health condition likely began prior to service.  Other records, such as an (undated) private evaluation refer to behavioral problems arising during childhood.  Thus, the question becomes not whether the current mental health condition is a result of the head injury during service, but whether (a) a preexisting condition got worse during service and (b) if so, whether the current condition is a continuation of the worsening that started during service.  An expert medical opinion has not been obtained to answer these complex medical questions.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the appropriate service department hospital and/or other records custodian(s) with a request for copies of any records associated with mental health treatment during the Veteran's service.  

Such efforts must end only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile, such as if the service department or record custodian advises that the requested records do not exist or the custodian does not have them.

2.  Obtain all of the Veteran's VA treatment records not already associated with the claims file.  This should include:
* Records from the Philadelphia VAMC beginning from 1984.
* All mental health records, including the results of any objective testing conducted, at any point in time, including records dated from June 2009 to the present.

Then, continue associating relevant VA treatment records with the claims file on an ongoing basis until the case is recertified to the Board.  

3.  Obtain the Veteran's complete SSA disability records.  It appears that he was initial awarded SSA benefits effective from 1997.  

4.  Send the Veteran a letter requesting that he provide the names, addresses, and approximate dates of treatment for all private (non-VA) health care providers who may have additional records pertinent to the remanded claim.   

5.  All attempts to fulfill the preliminary development specified in paragraphs 1-4 above must be documented in the claims file.  

6.  After completing the requested development in paragraphs 1-5 above, arrange for the Veteran to undergo an appropriate VA mental health examination(s).

The examiner is asked to review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  Then, based on the record review and examination results, the examiner is requested to separately address each of the following questions:

(a) Provide a current diagnosis for any psychiatric disorder(s) found.  

(b) If the Veteran previously had any psychiatric condition(s) that is no longer extant, when did that condition resolve?

(c) Did any psychiatric condition preexist the Veteran's military service (January 1977 to October 1979)?  If so, is it clear and unmistakable (obvious, manifest, and undebatable) that such psychiatric condition pre-existed the Veteran's military service?  If so, is it clear and unmistakable (obvious, manifest, and undebatable) that such psychiatric condition WAS NOT aggravated (i.e., permanently worsened) during active service beyond the natural progress of the disease?

(d) Is it at least as likely as not that any diagnosed psychiatric disorder began during, or is otherwise related to, the Veteran's active service (January 1977 to October 1979)?  

In answering this question, the examiner is asked to address the Veteran's own statements regarding the onset and recurrence of his symptoms.  In particular, the examiner should note the Veteran's contention that he was unconscious following an in-service head injury in January 1978 wherein he received four sutures after hitting his right eye lid on a door frame.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

In answering all questions, please articulate the reasoning underpinning your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how those facts and information justify your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

7.  After completing all actions set forth above, plus any further action needed as a consequence of the development completed in the above, readjudicate the remanded claim with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If the benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations.  The Veteran should be afforded the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




